Citation Nr: 9901849	
Decision Date: 01/25/99    Archive Date: 02/01/99

DOCKET NO.  97-15 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for residuals of frost bite 
of the lower extremities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from March 1951 to February 
1953.

This appeal comes to the Board of Veterans Appeals (Board) 
from 1996 RO rating decisions that denied service connection 
for residuals of frozen feet.  The veteran submitted a notice 
of disagreement in January 1997 and the RO issued a statement 
of the case in February 1997.  The veteran submitted a 
substantive appeal in March 1997.


REMAND

In correspondence dated in June 1995 and January 1996, the 
veteran asserts that he saw combat action in Korea during the 
Korean Conflict, and that he sustained frost bite of the 
lower extremities.  His service medical records, other than a 
report of his medical examination for separation from service 
in February 1953, are not available and may have been 
destroyed in a fire at the National Personnel Service Center 
(NPRC).  Service documents show that he was awarded the 
United Nations Service Medal and the Korean Service Medal.  
These medals do not denote combat participation and the 
overall evidence leaves the Board uncertain as to whether or 
not the veteran is a combat veteran.  

VA medical reports of the veterans evaluations in October 
1996 and December 1996, including reports of Doppler and EMG 
(electromyograph)/NCS (nerve conduction study) in November 
1996, indicate that he has peripheral neuropathy due to 
frostbite injury and diabetes mellitus.  

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The RO should request the veterans 
service personnel records from NPRC in an 
effort to obtain additional information 
to verify his combat status.  NPRC should 
also be requested to search the inpatient 
clinical records of the Tokyo General 
Hospital for the month of February 1952, 
as the veteran claims to have been 
treated for more than a week there for 
frostbite.  See VETERANS BENEFITS 
ADMINISTRATION MANUAL M21-1, Part III, par. 
4.17 e.


2.  After the above development, the RO 
should review the claim.  This review 
should determine whether the veteran is a 
combat veteran and, if so, consider the 
provisions of 38 U.S.C.A. § 1154(b) (West 
1991).  If action remains adverse to the 
veteran, he and his representative should 
be sent an appropriate supplemental 
statement of the case.

The veteran and his representative should be afforded an 
opportunity to respond to the supplemental statement of the 
case before the file is returned to the Board.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	J. E. DAY
	Member, Board of Veterans Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



- 2 -
